218 Ga. 274 (1962)
127 S.E.2d 466
BOZE
v.
ATLANTA VETERANS TRANSPORT, INC. et al.
21776.
Supreme Court of Georgia.
Argued September 14, 1962.
Decided September 14, 1962.
Ernest Bostick, Raymond R. Burgess, for plaintiff in error.
Hansell, Post, Brandon & Dorsey, Paul Cadenhead, Thomas A. Rice, Jule W. Felton, Jr., Dent Acree, contra.
CANDLER, Justice.
This litigation arose when the plaintiff filed a two-count petition in the Superior Court of Fulton County against the defendants. Count 1 sought a money judgment against the defendants for injuries the plaintiff allegedly sustained in a collision where his automobile and those of the defendants were involved. Count 2 sought to cancel a release the plaintiff signed which purports, for a stated amount of money, to compromise and settle any claim he had for damages resulting from the collision. The plaintiff amended his petition by striking in its entirety count 2 and by so doing eliminated from his case the prayer for equitable relief. In support of his action for damages his petition was several times amended and as finally amended was dismissed on general demurrers. The plaintiff excepted. Held:
Since the petition as finally amended sought and prayed only for legal relief, namely, a money judgment for damages, the Court of Appeals and not this court has jurisdiction of the cause. Code Ann. §§ 2-3704, 2-3708. Accordingly the motion to transfer the bill of exceptions to the Court of Appeals based on the ground that this court has no jurisdiction to determine the cause is granted.
Transferred to the Court of Appeals. All the Justices concur.